


TAUBMAN ASIA MANAGEMENT II LLC
c/o The Taubman Company LLC
200 East Long Lake Road, Suite 300
Bloomfield Hills, MI  48304












                                        November 25, 2008








Mr. Morgan Parker
Unit 5
179 Baroona Road
Rosaile QLD
4046, Austrialia


Re:          Amended and Restated Limited Liability Company of Taubman
Properties Asia LLC, dated January 23, 2008, between Morgan Parker
and Taubman Asia Management II LLC (the “Operating Agreement”)


Dear Mr. Parker:


This letter shall confirm for your records that in the event of your death, your
membership interest under the Operating Agreement, along with the put and call
attached to and imbodied in your membership interest, will continue into your
estate, as your successor, and be binding on and inure to the benefit of your
estate.


                        Very truly yours,


                        TAUBMAN ASIA MANAGEMENT II LLC,
                        a Delaware limited liability company


                        By:            /s/ Chris B.
Heaphy                                           
                        Chris B. Heaphy
                        Its:           Authorized Signatory




Accepted and Agreed:




 /s/ Morgan Parker                                           
MORGAN PARKER

Doc ID: 4250.1
 
 
 

--------------------------------------------------------------------------------

 
